Citation Nr: 0123067	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  94-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left foot, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel





INTRODUCTION

The appellant served on active duty from September 1969 to 
May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1993 and September 1998 rating decisions 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the June 1993 rating decision, 
the RO denied the claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  And in the September 1998 rating decision, the RO 
denied the claim for a rating higher than 40 percent for 
residuals of a shell fragment wound of the left foot.  
The Board denied both of the claims on appeal in an April 
2000 decision.

The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court).  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This new law since has been codified, as amended, at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001), and it redefines 
VA's obligations with respect to the duty to assist and in 
terms of providing notice to the veteran of evidence needed 
to substantiate his allegations and thereby complete his 
application for benefits.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001).  This new law is applicable 
to claims filed on or after the date of enactment of the VCAA 
or filed prior to that date but still pending.  VAOPGCPREC 
11-2000 (Nov. 27, 2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  So as a consequence, in January 2001, the 
Court granted the Secretary of VA's unopposed motion to 
remand this case for consideration of the VCAA.



REMAND

As noted above, the provisions of the VCAA redefine the 
obligations of VA with respect to the duty to assist.  VA has 
both a duty to undertake reasonable efforts in obtaining 
identified relevant records and to undertake continuing 
attempts to obtain records from a Federal department or 
agency until the records are obtained-unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  38 U.S.C.A. 
§ 5107A(b) (West Supp. 2001).  In a letter dated in August 
2001, the appellant's representative requested VA to assist 
the appellant in obtaining all medical records considered by 
the Social Security Administration (SSA) in awarding him 
disability benefits in 1994.  The Board must remand this case 
to accommodate this request.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

On remand, the RO also must consider whether any additional 
development is warranted under the VCAA.  Inasmuch as the 
appellant is in receipt of the maximum schedular rating for 
his left foot disability under the amputation rule, the RO 
must specifically consider whether extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b) is 
warranted in this case.  See Moyer v. Derwinski, 2 Vet. App. 
289 (1992) (VA must consider the provisions of 38 C.F.R. 
§ 3.321(b) when a claimant is in receipt of the maximum 
schedular evaluation).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should request that the veteran 
submit the names and addresses of all private 
and VA health care providers who have treated 
his service-connected conditions since his 
last updated report in April 1999.  This is 
not meant to include treatment records already 
on file.  And after obtaining any necessary 
authorization forms to permit the release of 
confidential medical records, the RO must 
contact the sources identified and obtain 
copies of the records in their possession.  
All evidence obtained should be associated 
with the other evidence of record.

2.  The RO should contact the SSA in order to 
obtain a copy of its decision concerning the 
veteran's award of disability benefits in 
1994, to include copies of all medical records 
considered by that agency in making that 
determination.

3.  The RO must review the claims file and 
ensure that all notification and development 
procedures required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001) are 
fully complied with and satisfied.

4.  Thereafter, the RO should readjudicate the 
claims on appeal.  In so doing, the RO must 
specifically consider whether extra-schedular 
consideration under the provisions of 
38 C.F.R. § 3.321(b) is warranted.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.


These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


